         Case 3:18-cv-02992-EMC Document 91 Filed 08/08/19 Page 1 of 1




                            OFFICE OF THE CLERK
                        UNITED STATES DISTRICT COURT
                           Northern District of California

                                     CIVIL MINUTES


Date: August 8, 2019            Time: 11:16 – 11:28 =         Judge: EDWARD M. CHEN
                                      12 Minutes

Case No.: 18-cv-02992-EMC       Case Name: J.T. v. Antioch Unified School District


Attorney for Plaintiff: Nicole Amey
Attorneys for Defendant: Brian Duus, Elizabeth Trittipo, James Neilsen

Deputy Clerk: Angella Meuleman                      Court Reporter: Not Reported

                                      PROCEEDINGS

Status Conference - held.


                                        SUMMARY

Parties stated appearances.

ADR/Mediation: At last settlement conference, Magistrate Judge Beeler left the matter open and
would return after third parties appeared. All parties would like to return. Court RE-REFERS
the matter to Magistrate Judge Laurel Beeler, to occur as soon as possible at Judge Beeler’s
convenience. Parties will work out and exchange pertinent information required prior to second
settlement conference.

Further Status Conference specially set for 11/20/2019 at 2:00 p.m. Joint status report due
11/13/2019.

Deadline to file amended third-party complaint extended to 14 days after next settlement
conference.
